Citation Nr: 0314401	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-11 221A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) October 1985 decision that 
denied the veteran's claim for a rating higher than 20 
percent for service connected diabetes mellitus.


REPRESENTATION

Moving party represented by:  Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to April 
1982.

This case comes before the Board on a motion by the moving 
party (hereinafter, "the veteran," "the representative," 
or "the movant") alleging that the October 16, 1985, 
decision by the Board was clearly and unmistakably erroneous.  
In December 1999, the Board determined that such appellate 
decision was not the product of CUE and denied the veteran's 
motion for revision or reversal of the October 16, 1985, 
Board decision.

Subsequently, the veteran appealed to the United States Court 
of Veterans Appeals for Veterans Claims (hereinafter "the 
Court").  In a September 2002 Order, the Court vacated the 
Board's December 1999 decision and remanded the matter to the 
Board for further consideration.


FINDINGS OF FACT

1.  In an October 1985 decision, the Board denied the 
veteran's claim for a rating higher than 20 percent for 
service connected diabetes mellitus.

2.  The Board's October 1985 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.




CONCLUSION OF LAW

The October 1985 decision of the Board, which denied the 
veteran's claim for a rating in excess of 20 percent for 
service connected diabetes mellitus, did not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1982, the regional office (RO) granted the veteran 
service connection for diabetes mellitus and assigned a 20 
percent rating effective from April 14, 1982, under then 
38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  
The veteran appealed.  In October 1985, the Board denied the 
veteran's claim for a rating in excess of 20 percent for 
service connected diabetes mellitus.  The veteran, who is the 
moving party in the motion, has argued that the October 1985 
decision by the Board should be reversed or revised on the 
grounds of CUE.  Thus, the question before the Board is 
whether the October 1985 decision of the Board contained CUE.

In this case, the evidence of record at the time of the 
October 1985 Board decision consisted of service medical 
records, VA treatment records dated from July 1982 to January 
1984, and VA examinations dated in September 1982, February 
1984, May 1984, and August 1984.

As to the service medical records, they reflect that the 
veteran was diagnosed with insulin dependent diabetes 
mellitus in July 1981 while on active duty.  The veteran was 
medicated with 35 units of new protamine Hagedorn (NPH) 
insulin.  See chronological records of medical care dated in 
September 1978, July 1981, September 1981, January 1982, 
February 1982; dental record dated in July 1981; periodic 
examination dated in October 1981; medical evaluation board 
reports dated in December 1981 and February 1982; and 
diabetes mellitus assessment dated from September 1981 to 
October 1981.  Service medical records also included physical 
profiles that reported that the veteran's duty restrictions 
included no exposure to extreme heat, light duty, maintenance 
of a regular meal schedule, and/or his need to work on a 
permanent day shift.  See physical profiles dated in December 
1981, January 1982, and March 1982.  

At the first post-service VA examination, dated in September 
1982, the veteran complained of abdominal discomfort 
associated with bouts of diarrhea, easy fatigability, and 
weakness.  Nonetheless, the veteran reported that his weight 
had been fairly constant and denied having problems with his 
eyes, renal system, cardiovascular system, or neurologic 
system.  It was noted that the veteran had been medicated 
with 35 units of NPH insulin daily since first being 
diagnosed with diabetes mellitus in 1981.  

On examination, the veteran's weight was 180 pounds with the 
maximum weight in the past year of 195 pounds, state of 
nutrition was normal, and the examination was normal with the 
veteran's eyes reacting to light, pupils being equal and 
regular, normal sclera, non palpable liver, spleen, and 
kidneys, normal bowel sounds, pulses present in all 
extremities, no paresthesias or murmurs, good quality heart 
tone, and a regular heat rhythm.  Blood pressure was 110/76.  
Laboratory studies reflect a urine glucose reading of 3+ and 
a blood glucose reading of 249.  The diagnosis was diabetes 
mellitus.

As to the post-service treatment records, dated from July 
1982 to January 1984, they show the veteran's complaints, 
diagnoses, and treatment for insulin dependent diabetes 
mellitus.  As to the severity of the veteran's diabetes 
mellitus, the records show his daily insulin dosage, in July 
1982 as 37 units, in October 1983 as 49 units, 50 units, and 
80 units, in December 1986 as 60 units in the morning and 34 
units in the evening, and in January 1984 as 80 units in the 
morning and 42 units in the evening.  As to the January 1984 
insulin dosage, it was opined at that time that this was a 
dramatic increase. 

The records, starting October 1983, show the veteran received 
nutritional counseling because of poor diet and show the 
veteran being placed on a 1500 calorie a day diet.  See VA 
treatment records dated in July 1983, October 1983, November 
1983, December 1983, and January 1984.  

Additionally, starting in November 1983, the records show 
that the veteran was repeatedly advised to increase his 
activity/ exercise in order to help control his diabetes 
mellitus.  Such activities as jumping rope were recommended.  
See VA treatment records dated in November 1983, December 
1983, and January 1984.  

In addition, while July 1983 treatment records noted that the 
veteran had poor control of his diabetes mellitus and a poor 
diet, an earlier July 1982 treatment record noted that the 
veteran probably had adequate control.  Similarly, in January 
1984, it was opined that his control was probably OK.  In 
addition, a July 1983 treatment record noted that the veteran 
exhibited good weight loss.  Next, because of poor diet, he 
was advised that he must either decrease his dietary intake 
or increase his insulin intake.  An eye examination performed 
in July 1983 revealed no diabetic retinopathy.  

On VA examination in February 1984, the veteran reported that 
his NPH insulin usage had increased to 60-65 units in the 
morning and 30-35 units in the evening on weekdays and 90-100 
units in the morning and 35-45 units in the evening on 
weekends.  He also reported that he took regular insulin as 
needed.  He was on a 1,500 calorie a day diet.  Next, the 
veteran reported that he had not been hospitalized because of 
his diabetes mellitus since it was first diagnosed in 1981 
and he had gained 10 pounds in the last year.  The veteran 
next described his general feeling as "excellent."  He also 
reported that he felt neither tired nor fatigued.  The 
veteran reported that he both worked as a ward clerk and 
attended college full time.  

On examination, weight was 200 pounds with the maximum weight 
in the past year of 200 pounds and state of nutrition was 
normal.  The veteran's blood pressure was 130/98 while 
sitting, recumbent, and standing.  No other physical 
abnormalities were noted.  The urine glucose reading was 1+.  
The blood glucose was 142.  Neither polyuria nor polydipsia 
were reported.  The diagnosis was diabetes mellitus.

The veteran next appeared for VA examinations in May and 
August 1984.  At those times, the veteran complained of 
hypertension secondary to his diabetes.   However, at the May 
1984 VA examination, the veteran also reported that he had no 
symptoms referable to the hypertension.  As to his 
medication, it was noted that the veteran took between 90 and 
100 units of insulin daily because of his diabetes mellitus.  

On examination, in May 1984, his blood pressure read 130/100 
while sitting, 130/98 while standing, 120/90 while recumbent, 
140/88 following exercise, and 138/90 two minutes following 
exercise.  Peripheral pulses were present throughout the four 
extremities.  The urine glucose reading was zero.  The 
impressions included diabetes mellitus and hypertension.  It 
was then opined that the veteran's hypertension was not 
related to his diabetes mellitus.  

In August 1984, the veteran underwent renal and vascular 
examinations.  At the renal examination, the veteran weighed 
212 pounds and his blood pressure reading was 144/100 and, 
while in a supine position, the veteran's blood pressure read 
125/85 in the right arm and 130/82 in the left arm.  No other 
abnormal clinical findings were noted.  The assessments 
included diabetes mellitus and essential hypertension.  

Next, it was noted that, although the veteran underwent a 24- 
hour urine collection, serum was not obtained.  It was opined 
that testing showed evidence of hyperfiltration.  The 
assessment was early diabetic nephropathy.  The veteran was 
advised that weight loss was essential for blood pressure and 
diabetes mellitus control.  At the August 1984 vascular 
clinic examination, examination did not reveal any symptoms 
of vascular disease.

In October 1985, the Board denied the veteran's claim for a 
rating in excess of 20 percent for diabetes mellitus.  This 
decision was predicated on a determination that the current 
evaluation for the diabetes mellitus was in keeping with the 
degree of disability shown and the applicable schedular 
provisions for rating disability.  38 U.S.C. § 355 (U.S. 
Government Printing Office 1965) (redesignated as 38 U.S.C. 
§ 1155); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1985).  
Specifically, the Board panel, which included a medical 
doctor, determined that, while the above medical evidence 
showed that the veteran's service connected diabetes mellitus 
necessitated the steady increase of his insulin dosage over 
the years and maintenance of a restricted diet, in order to 
facilitate weight loss, it did not show a need for large 
insulin dosages or careful regulation of activities.  Based 
on these findings, the Board panel determined that a rating 
higher than 20 percent for diabetes mellitus was not 
warranted.

In arguments presented in November 1999 and in June 2003, it 
was asserted on the veteran's behalf that there was 
"reversible error" in the earlier October 1985 Board 
decision in not granting the veteran an increased, 40 
percent, rating for his service connected diabetes mellitus.  
In essence, the alleged errors are that the veteran had to 
carefully regulate his activities, that the Board failed to 
specifically cite to the December 1981 and January 1981 
service physical profiles summarized above which demonstrated 
that the veteran had to carefully regulated his activities, 
and that 38 C.F.R. §§ 4.3, 4.7, and 4.10 were not considered.  
It is argued that if the Board had, in fact, considered the 
above regulations or evidence, it would have concluded that 
the veteran met the criteria for a 40 percent rating for 
diabetes mellitus under then Diagnostic Code 7913.  38 C.F.R. 
§ 4.119 (1985).  

Initially, the Board notes that its October 1985 decision is 
final.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  However, effective November 21, 1997, the 
provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified 
at 38 U.S.C.A. § 7111 (West Supp. 1999)) permitted challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2137 (1999); Donovan v. West, 158 F.3d 1377, 
1382-83 (Fed. Cir 1998).

Specifically, motions for review of Board decisions on the 
grounds of CUE are adjudicated pursuant to regulations 
published by VA in January 1999.  38 C.F.R. §§ 20.1400-1411.  
Section 20.1404(b), as it operates in conjunction with 
section 20.1414(c) to deny review of a motion, was declared 
invalid by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  See Disabled American Veterans et 
al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit also found the balance of these regulations 
to be valid.  Id.  As the Board's disposition of the motion 
herein is on the merits and is not based on the application 
of section 20.1404(b), there is no undue prejudice to the 
moving party in proceeding without further argument in light 
of the Federal Circuit's ruling.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (emphasis added).  Examples of situations that 
are not clear and unmistakable include: (1) Changed 
diagnosis.  A new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist under 
38 U.S.C.A. § 5107; and, (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The Board points out that a review of a claim of CUE must be 
based on the record and the law that existed when that 
decision was made.  The law that existed when the October 
1985 decision was issued included regulations provided in the 
Code of Federal Regulations and authority derived therein 
from the United States Code.  The Code of Federal Regulations 
and authority derived therein from the United States Code was 
for application in the October 1985 decision.  38 U.S.C. 
§ 355; 38 C.F.R. § 4.119, Diagnostic Code 7913 (1985). 

In this case, the veteran has not demonstrated that the 
Board's October 1985 decision, which denied a rating in 
excess of 20 percent for service connected diabetes mellitus, 
was the product of CUE.  At the time of the October 1985 
decision, the Board determined that the clinical evidence did 
not support a finding that the veteran's diabetes mellitus 
required him to take large insulin dosages or carefully 
regulate his activities.  Such findings were well within the 
purview of the Board's discretion.  Disagreement with such 
findings, which amounts to disagreement with the way the 
Board weighed the evidence, is not tantamount to reversible 
error.  Although not specifically cited in the Board's 
decision, the fact that the veteran had been placed on 
physical profile due to diabetes, while in the military, was 
before the Board, along with other records compiled during 
military service.  However, the Board in 1985, when 
considering the proper rating during the rating period which 
began after service, properly focused on the level of 
disability then present.  As reflected above, VA treatment 
records show that rather than restrict activity, the veteran 
was advised to increase it, to include a recommendation to 
jump rope, a fairly strenuous exercise, in order to reduce 
his weight.  He himself described his condition as excellent, 
and reported a schedule of work and school.  

It is also argued that the Board in October 1985 failed to 
consider the regulatory provisions of 38 C.F.R. §§ 4.3, 4.7, 
and 4.10, and that such failure constitutes reversible error.  
Such allegations, however, do not constitute a finding of 
CUE.  As stated by the Court, for CUE to exist:

(1) '[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied,' (2) the 
error must be 'undebatable' and the sort 
'which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made,' and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "[CUE] 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 
3 Vet. App. at 313.  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct law, as set forth at 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1985), was before the Board at 
the time of the October 1985 decision.  Specifically, in its 
October 1985 decision the Board correctly reported that 
Diagnostic Code 7913 provided a 20 percent evaluation for 
moderate diabetes mellitus; with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) duty; 
without impairment of health or vigor or limitation of 
activity.  A 40 percent evaluation was warranted for 
moderately severe diabetes mellitus; requiring a large 
insulin dosage, a restricted diet, and careful regulation of 
activities (i.e. avoidance of strenuous occupational and 
recreational activities).  Id.  Again, while the Board may 
not have specifically cited to the named regulations, these 
regulations, relating to resolving reasonable doubt in favor 
of the veteran (38 C.F.R. § 4.3), assigning the higher of two 
evaluations (38 C.F.R. § 4.7) and consideration of functional 
impairment (38 C.F.R. § 4.10), such failure does not, of 
itself, constitute error.  Nor can it be said that 
application of such regulations would have undebatably 
changed the outcome of the case.  Further it has not been 
shown that the correct facts, as they were known at the time 
of the Board decision, were not before the adjudicator or 
that the statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has the representative provided 
a reason as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of that adjudication would have been manifestly 
different but for an error.  Instead, the representative has 
merely made non-specific allegations of failure to follow 
regulations.  In short, the movant's allegations are merely 
that the Board, applying the relevant regulations, should 
have granted the veteran's claim at that time.  This argument 
does not suffice.  The Board finds that alleged errors are 
not the kind of errors that would be CUE.  Fugo, at 44.

Therefore, after careful review of the evidence of record, 
the undersigned concludes that the Board, in October 1985, 
correctly applied the pertinent law and regulations in 
considering the evidence.  The Board ignored neither the 
facts nor the law; and committed no undebatable error which 
would have provided a manifestly different result.

Accordingly, the undersigned determines that the denial of a 
rating in excess of 20 percent for service connected diabetes 
mellitus by the Board in an October 1985 decision was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.  Accordingly, the motion is denied.

Lastly, the Board notes that a review of the record does not 
show that the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in light of 
the Court's decision in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (the Court held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of CUE), the Board finds that this failure did not 
prevent the Board from going forward with the veteran's 
motion for CUE.  




ORDER

The motion for revision or reversal of the October 1985 
decision of the Board of Veterans' Appeals on the grounds of 
CUE is denied.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





